DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
This application is in condition for allowance except for the presence of claim 17, directed to an invention non-elected without traverse.  Accordingly, claim 17 has been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims:
Cancel claim 17
Allowable Subject Matter
Claims 1–16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record teaches or suggests, alone or in combination, a method of depositing silicon nitride by plasma-enhanced chemical vapour deposition (PECVD), the method comprising the steps of: . . . introducing a nitrogen gas (N2) precursor into the chamber; applying a high frequency (HF) RF power and a low frequency (LF) RF power to sustain a plasma in the chamber; introducing a silane precursor into the chamber while the HF and LF RF powers are being applied so that the silane precursor forms part of the plasma being sustained, in combination with the remaining limitations of claim 1.
In allowing claim 1, Examiner notes that the scope of the claim term “precursor” implies a particular, intended use of the subject compound or material, as argued by Applicant in the Remarks filed September 3, 2021. That is, Applicant argues that “[t]he carrier gas in [the applied art] dilutes the precursor, but does not play an active role in the PECVD process.” This interpretation is consistent with the usage of the terms “carrier gas” and “precursor” in the art, in which the former is an inert substance not intended to be part of the desired chemical reaction, while the latter is designated specifically to participate in the desired chemical reaction. Accordingly, according to Applicant’s claim 1, both the nitrogen gas and silane must be “precursors,” and therefore must be intended to be part of the desired chemical reaction, and not merely a bystander, as in the applied art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Remarks
Applicant’s amendments to the claims, filed September 3, 2021, have been fully considered, and they are sufficient to overcome the objections to the claims. Accordingly, the objections to the claims are withdrawn.
Applicant’s arguments filed September 3, 2021, have been fully considered, and they are persuasive to overcome the rejections under 35 USC 103. As detailed above in the reasons for allowance, the claim term “precursor” implies a particular, intended use of the subject compound or material. That is, Applicant argues that “[t]he carrier gas in [the applied art] dilutes the precursor, but does not play an active role in the PECVD process.” This interpretation is consistent with the usage of the terms “carrier gas” and “precursor” in the art, in which the former is an inert substance not intended to be part of the desired chemical reaction, while the latter is designated specifically to participate in the desired chemical reaction. Accordingly, according to Applicant’s claim 1, both the nitrogen gas and silane must be “precursors,” and therefore must be intended to be part of the desired chemical reaction, and not merely a bystander, as in the applied art. Accordingly, the rejections under 35 USC 103 are withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893